Citation Nr: 1329389	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in August 2009 by the 
RO.

In August 2009, the RO granted service connection to 
bilateral hearing loss and denied service connection for 
claimed tinnitus.  The Veteran submitted a Notice of 
Disagreement with this rating decision, but a Statement of 
the Case (SOC) does not appear to have been furnished to the 
Veteran with respect to the issue of service connection for 
tinnitus.  

A review of the Veterans Benefits Management System (VBMS) 
and Virtual VA paperless claims processing system does not 
reveal any additional documents pertinent to the present 
appeal.

The claim for increase is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as 
not to have been caused by the Veteran's exposure to 
hazardous noise levels in connection with his duties during 
service.  

CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due disease or injury 
that was incurred in active service.  38 U.S.C.A. §§  1110, 
5107 (West 2002) ; 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASON AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable 
to the Veteran, a discussion of VCAA is not required at this 
time.  

On review, the record indicates that the Veteran's claim of 
service connection for claimed tinnitus was denied in an 
August 2009 rating decision.  The Veteran submitted a valid 
and timely Notice of Disagreement (NOD) with regard to the 
August 2009 rating decision.  See 38 C.F.R. §§ 20.201, 
20.302 (2012).  

Unfortunately, a Statement of the Case (SOC) which addresses 
the issue of service connection for the claimed tinnitus has 
yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
held that where a NOD is filed but a SOC has not been 
issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.  However, 
given that the evidence of record is sufficient to favorably 
decide this matter on appeal, further delay essentially for 
procedural development is not indicated.  

As noted, the Veteran has already been granted service 
connection for a bilateral sensorineural hearing loss on the 
basis of his reported exposure to elevated and harmful noise 
levels while performing duty in close proximity to jet 
engines on an aircraft carrier during a period that extended 
for about twenty months from 1965 to 1967 and included 
service off the coast of the Republic of Vietnam.  

Initially, a careful review of the service treatment records 
shows that the Veteran was treated for ear problems 
manifested by complaints that his left ear was 'clogged up' 
in June 1965 and bilateral external otitis in August 1965.  
The Veteran's hearing was noted to be "15/15" in each ear at 
the time of his separation examination in May 1967, but 
audiometric testing was not performed at that time.

At the time of his initial VA examination in October 2004, 
the Veteran reported being around jet engine noise for two 
years without ear protection while serving as a "re-fueler" 
on a carrier.   Significantly, it was noted that he had not 
been exposed to any kind of excessive noise outside of that 
in the military.  

The VA examiner at that time opined that his bilateral 
sensorineural hearing loss was "at least as likely as not 
caused as a result of the noise exposure while in the 
military" without the benefit of hearing protection.    

In a statement submitted in August 2004 in support of his 
claim, the Veteran's private physician opined that the 
Veteran's bilateral "neurosensory hearing loss" was the 
"result of acoustic trauma while serving on the USS Kitty 
Hawk" during service.  

While a VA examiner in July 2009 opined that it was less 
likely as not that the Veteran's tinnitus "began in or 
became poorer during his military duty," this was solely 
based on history that the tinnitus had begun in 
approximately 1999 or about 32 years after separation from 
service.  

However, during the earlier VA examination in October 2004, 
the examiner noted that the Veteran had reported having 
"constant tinnitus" in both ears and was "uncertain of the 
onset."  

Thus, on this record, as the date of onset of the claimed 
tinnitus cannot identified clearly identified, the probative 
value of the July 2009 opinion is reduced.  The Board also 
finds that the medical evidence generally tends to relate 
the onset of the Veteran's hearing problems to his exposure 
to acoustic trauma in the form of jet engine noise incident 
to duties on the carrier.      

Hence, based on a careful review of the entire record, the 
Board finds the evidence to be in relative equipoise in 
showing that the current tinnitus as likely as not is 
causally related to the Veteran's only documented source of 
exposure to significant acoustic trauma during his period of 
active service.  
 
In resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks a compensable evaluation for the service-
connected bilateral hearing loss disability.

The Veteran underwent a VA audiology examination in July 
2009.

At the September 2011 hearing, the Veteran testified that he 
was prescribed new hearing aids after the July 2009 VA 
examination and had to go back and have the hearing aids 
adjusted because he still could not hear.

The Board interprets this as a statement that that his 
hearing has worsened in severity.

Accordingly, a new VA examination to determine the severity 
of the bilateral service-connected hearing loss disability 
is warranted.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations 
will be requested whenever VA determines there is a need to 
verify the current severity of a disability, such as when 
the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95. 

During the September 2011 hearing, the Veteran stated that 
he received treatment at the Coatesville VA Medical Center 
(VAMC) and Wilmington VAMC.  On remand, the Veteran's VA 
treatment records should be obtained and associated with his 
claims folder.  38 U.S.C.A. § 5103A(c) (West 2002). See also 
Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA medical records 
are in constructive possession of the agency and must be 
obtained if pertinent).  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he provide information referable to all 
VA and non-VA treatment he has received 
for his bilateral hearing loss 
disability since 2009.

After securing any necessary 
authorization for release of 
information, the RO should obtain copies 
of any outstanding records from any 
identified health care provider.  A 
specific request should be made for 
records from the Coatesville VAMC and 
the Wilmington VAMC.

2.  The RO also should have the Veteran 
scheduled for a VA audiological 
examination to determine the current 
severity of his service-connected 
hearing loss disability. Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed (including audiological 
testing), and the results reported in 
detail. The claims file and a copy of 
this remand should be provided to the 
examiner for review. The examiner should 
elicit a complete history from the 
Veteran.

The examiner should specifically 
describe the effect of the Veteran's 
hearing loss disability on his 
occupational functioning and daily 
activities. A complete rationale for all 
opinions expressed should be included in 
the examination report.

3.  After completing all indicated 
development, the RO should readjudicate 
the claim for increase remaining on 
appeal in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished a 
fully responsive Supplemental Statement 
of the Case (SSOC) and afforded a 
reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeal 


 Department of Veterans Affairs


